Citation Nr: 1745788	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  10-37 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Evaluation of chronic gastritis with duodenitis currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 


INTRODUCTION

The Veteran served in the United States Marine Corps from May 1978 to September 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision from the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2017, the Veteran provided testimony at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  Moreover, in June 2015, the Veteran provided testimony to a Decision Review Officer and that transcript is also associated with the claims file.  

The Board acknowledges that the Veteran has perfected an appeal to the Board in April 2016 for the issues of an increased rating for hypertension and an earlier effective date for erectile dysfunction.  In addition, the Board also acknowledges that the Veteran also perfected an appeal to the Board in July 2017 for the issues of increased ratings for rhinitis and sinusitis.  Although these issues have been perfected, they have not been certified to the Board.  Thus, these issues will not be addressed at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

As to the issue of an increased rating for chronic gastritis with duodenitis, in July 2017, the Veteran submitted a private medical evaluation along with private medical records pertinent to this claim without a waiver of consideration by the AOJ.  While 38 U.S.C.A § 7105(e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a Substantive Appeal, this provision is only applicable to cases where the Substantive Appeal was filed on or after February 2, 2013, and does not apply to VA-generated evidence, such as VA examination reports or VA treatment records.  38 U.S.C.A § 7105(e) (West 2014).  In this case, the Veteran's substantive appeal was submitted in September 2010.  As there is no indication that the Veteran has specifically waived initial AOJ adjudication of this newly added relevant evidence, a remand is required for the AOJ to consider the evidence and issue a new supplemental statement of the case.

While the appeal is in remand status, the AOJ should also obtain and associate with the record any outstanding VA treatment records.  See 38 U.S.C.A. § 5103A(d) (West 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's contemporaneous VA treatment records from May 3, 2017 to the present.

2.  The RO should consider the new evidence that has been submitted, proceed with any further development deemed warranted by such evidence, to include further VA examination, and then readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


